Defendant Saddlemire has appealed from a judgment of the Trial Term of Supreme Court, Albany County, directing him to convey to plaintiff, upon the payment of redemption costs of tax sales of 1940 and 1941 certain premises located in the county of Albany. The validity of two tax deeds and a quitclaim deed is involved. Stanley Williams was the owner of the premises involved in this action. He died on October 19, 1943, leaving surviving the plaintiff, his widow and his sole distributee. During the years 1939 and 1940 and until his death Williams was the owner and the occupant of the premises in question. On September 16, 1940, the County Treasurer of Albany County sold these premises for unpaid taxes in 1939 to defendant Federal Investors, Inc., on September 15, 1941, the County Treasurer again sold the premises for an additional tax for the year 1940 to Federal Investors, Inc. On the 10th day of April, 1943, the County Treasurer executed and delivered to defendant Federal Investors, Inc., tax deeds of such premises. The tax deed for the sale made September 16, 1940, was recorded in the Albany County Clerk’s Office on November 26, 1943. The tax deed of September 15, 1941, was recorded in the Albany County Clerk’s Office on November 30, 1943. On October 21, 1943, defendant Federal Investors, Inc., executed and delivered to defendant Saddlemire a quitclaim deed of these premises which was recorded in the Albany County Clerk’s Office on November 26, 1943. On May 8, 1943, defendant Federal Investors, Inc., served upon Stanley Williams as the occupying owner of the premises in question a notice in writing which stated that Williams had the right to redeem the property on the payment of certain moneys within a period of six months from May 8, 1943, which period of six months did not expire until November 8, 1943. The time within which Williams might redeem for the sale made on September 16, 1940, expired by statute on September 16, 1943. On October 27, 1943, plaintiff offered to redeem the premises from the tax sales of September 16, 1940, and September 15, 1941, for the unpaid taxes of 1939 and 1940, respectively. Plaintiff’s offer to redeem was rejected by the County Treasurer and also by defendant Saddlemire. By serving the notice on Williams that redemption might be made within six months from May 8, 1943, defendants are estopped from insisting that the statutory period of three years for redemption controls. Defendant Saddle-mire is in no better position than defendant Federal investors, Inc., and he is likewise estopped. (Seiner v. Baker, 295 N. T. 145.) Judgment appealed from affirmed, with costs to plaintiff against the defendant Saddlemire. All concur.